Order entered December 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01494-CV

                        TRACIE PETERS INDIVIDUALLY AND
                    AS NEXT FRIEND (PARENT) FOR N.P., Appellant

                                                V.

                     COLLIN COUNTY HUMANE SOCIETY, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-1830-2013

                                            ORDER
       We GRANT the December 11, 2014 motion of Kathy Bounds, Official Court Reporter

for the 417th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed by DECEMBER 29, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE